Reasons for Allowance	

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 13 and 15, the prior art of record does not disclose or suggest a kit or a percutaneous or minimally invasive system to connect a first tissue to a second tissue including a flexible connector having a first tissue securing member located at a first end, the first tissue securing member being capable of transitioning from a linear configuration to a planar spiral configuration upon deployment, a second tissue securing member located at a second end of the flexible connector and capable of transitioning from a first linear configuration to a second linear bar configuration upon deployment, the second linear bar configuration oriented non-parallel with the second end of the flexible connector, closer to perpendicular to a second axis than parallel to the second axis, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771